DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the outer screen is formed of separate screen portions and at least one of the separate screen portions is secured to another of the at least one separate screen portions. There is insufficient antecedent basis for “another of the at least one separate screen portions” in the claim. For examination purposes the claim is assumed to recite, “…at least one of the separate screen portions is secured…to another of the separate screen portions…”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/181080 (US equivalent to Combes 9,597,651 will be referenced for purposes of examination) in view of Tellier et al. US 2010/0089813.

	Claim 1, Combes teaches a method of cleaning spend catalyst material from a catalyst filter basket, the method comprising the steps of: providing a catalyst filter basket having a central frame with a base ring (30), an inner screen portion (24) extending from the base ring, an outer screen assembly (22) radially surrounding the inner screen portion to define a catalyst storage area radially between the inner screen portion and the outer screen assembly, removing the filter basket from the housing and cleaning spent catalyst from the catalyst storage area and the central frame (fig. 1-2, col. 1, lines 26-42, col. 2, line 26 – col. 3, line 37). Combes does not expressly teach removing the outer screen assembly from the central frame to open the catalyst storage area.

	Claim 2, Tellier further teaches the outer screen assembly is formed of separate screen portions (3a-d) which are assembled to form a complete generally cylindrical outer screen assembly and at least one of the separate screen portions is secured by a quick release mechanism to another of the separate screen portions and removable from the central frame upon release of the quick release mechanism and the step of removing the outer screen assembly from the central frame further comprises releasing the quick release mechanism and removing the separate screen portions (fig. 1-13, paragraph 27-31, 92-94).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778